DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 4 recites the limitation "the each of the time masters" in line 21-22 and 26-26 respectively.  A review of the disclosure (PGPub version, Fig. 6, Para,. [0036]-[0037]) states “the time master highest priority processor 24 changes the priority stored in the time master priority holder 23 to the highest priority “1”” when the time master receives “the highest each of the time master masters" as claimed.  It is suggested to amend the limitation as “the  time masters”.
Claims 2 and 3 are rejection at least for their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nakamura (US 2004/0196872 A1).

Regarding Claim 6, Nakamura discloses;
A management master (Fig. 1: network terminal 10) comprising:
each of the time masters in advance (Fig. 3, 4, 8, 7 Para. [0131]: “the priority list generating section 102 of the master terminal transmits a terminal information acquisition request [priority request frame] from the sending section 100 to all network terminals or some updated network terminals, in order to acquire information for generating the priority list”); and
a management master highest priority processor (Fig. 1: combined elements 100, 102, 108, 110) to transmit, to one of the time masters (Fig. 10:  master terminal                         
                            α
                        
                      transmits to one of the time masters A, B or C), a highest priority notification frame (Fig. 4, Para. [0135]-[0136]: “the priority list generating section 102 of the master terminal broadcasts the generated priority list data [highest priority notification frame] to the all network terminals in the network via the transmitting section 100 (S305)”), the one of the time masters holding a priority that is highest among priorities of the time masters (Fig. 7-9: one of the master terminals A, B, C holds a highest priority that is highest among priorities of the time masters) the highest priority notification frame being for changing the priority of the one of the time master masters to the highest priority that is higher than the priority of the one of the time masters (Fig. 4, 9, 12, Para. [0125]:  priority list data [highest priority notification frame as in Fig. 9] is transmitted to all terminals where priority list data is used to change a priority of the terminals with first/highest priority level as the new master  terminal). 

Allowable Subject Matter
Claim 5, 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record other alone or in combination fails to teach or suggest the limitation of:
 “a time master priority responder to transmit, when a priority request frame requesting a priority that is set for the time master in advance is received, a priority response frame as a response including the priority; 
a time master highest priority processor to change, when a highest priority notification frame is received, the priority to a highest priority; and 
a time master best master clock algorithm (BMCA) processor to execute processing of comparing the priority of the time master and at least one priority acquired from at least one of another of the time master and selecting, as a grandmaster, a time master holding a priority that is highest among the priorities of the time master and the at least one of another of the time master, 
wherein the time master (i) maintains the holding of the highest priority when an additional time master is added to a time synchronization system after the time synchronization system starts operating, the additional time master holding a priority higher than an original priority of the time master selected as the grandmaster and (ii) transmits, to the at least one of another of the time master, based on the time information held in the grandmaster, a time notification frame for synchronization of a time of the at least one of another of the time master” as recited in claim 5; and 
“time masters to hold time information and a management master to manage the time information and send, to one of the time masters the one of the time masters holding a priority that is highest among priorities of the time masters, the time synchronization method comprising: 
when the time synchronization system starts operating, transmitting by the management master to each of the time masters a priority request frame requesting a priority that is set for the each of the time masters in advance, 
transmitting by the management master, to the one of the time masters holding the priority that is highest among the priorities of the time masters, a highest priority notification frame for changing the priority of the one of the time masters to the highest priority, 
in response to the each of the time masters receiving the priority request frame from the management master, transmitting by the each of the time masters to the management master a priority response frame as a response including the priority stored in the each of the time masters, 
in response to the one of the time masters receiving the highest priority notification frame from the management master, changing, by the one of the time masters, the priority thereof to the highest priority, 
comparing, by each of the time masters, the priority of the each of the time masters and the priority acquired from the each of the time masters other than the each of the time masters and selecting, by the each of the time masters, as a grandmaster, a the one of the time masters holding a priority that is highest among the priorities of the time masters, and 
one of the time masters selected as the grandmaster, the holding of the highest priority after the time synchronization system starts operating and transmitting, by the one of the time masters selected as the grandmaster, to the each of the time masters other than the at least one of the time masters other than the grandmaster” as recited in claim 7.
Claims 8-10 are allowed for at least their dependency on claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633      
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633